Citation Nr: 0716429	
Decision Date: 06/04/07    Archive Date: 06/18/07

DOCKET NO.  04-09 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for hypertension with left 
ventricular hypertrophy, evaluated 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel




INTRODUCTION

The veteran had active military service from January 1951 to 
December 1953.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 2003 rating decision of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA), that denied the benefit sought on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA clinical records, dated from 2002 to 2004, indicate 
several elevated blood pressure readings, including the 
following:  200/78, 206/74 and 206/90.  Following VA 
examination in January 2004, the impression was that the 
veteran's hypertension was not well-controlled on his current 
medications.  

The January 2004 VA examination was the most recent 
examination for the purpose of rating the severity of the 
veteran's hypertension.  In view of several considerably 
elevated systolic blood pressure readings in recent years, 
the Boards finds significant the VA physician's assessment 
that the veteran's hypertension was not adequately 
controlled, despite the use of medications.  As well, the 
veteran's claim that his hypertension has become worse.  
Hence, he should be reexamined.  See Caffrey v. Brown, 6 
Vet. App. 377 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the current 
severity of his hypertension with left 
ventricular hypertrophy.  The 
examination should include a review of 
the veteran's history and current 
complaints, as well as a comprehensive 
clinical evaluation.  The claims folder 
and a copy of this REMAND must be made 
available for the examiner's review of 
the veteran's pertinent medical 
history.  

The examiner should complete the 
Disability Evaluation Examination 
Worksheets which are relevant to 
evaluating hypertension and left 
ventricular hypertrophy.  

2.  Then readjudicate the claim in 
light of any additional evidence 
obtained.  If the benefit sought 
on appeal is not granted to the 
claimant's satisfaction, send him and 
his representative an appropriate 
supplemental statement of the case 
(SSOC) and give them time to respond 
before returning the case to the Board 
for further appellate consideration.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2006).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



